Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 8-10, and 18 are pending in the application. The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.
	
Claim Objections
Claim 4 and 10 are objected to because of the following informalities: the claims recite “using primers of SEQ ID: 1 and SEQ ID: 2 for TSPANS”. However, there is no indication given that the applicant intended to amend the claims from the previous claim set, which recited “TSPAN8”. Appropriate correction is required to correct the presumed typographical error to “TSPAN8”.

Duplicate Claims, Warning
Applicant is advised that should claim 8 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


NEW GROUNDS OF REJECTION NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 112
Claims 1-4, 8-10, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As currently recited, the instantly amended claims do not require a specific patient risk for which treatment is to be administered. However, this enablement rejection is set forth to address the intent of the claims. 

The nature of the invention and the breadth of the claims: 

	Claim 1 recites the risk be assessed for the genes and a subject is defined as a patient with lesions at low risk for developing colorectal cancer with a value of ΔCt 13.6 ± 1.2 for CEACAM6, a value of ΔCt 15.3 ± 0.8 for LGALS4; a value of ΔCt 9.9 ± 1.4 for TSPAN8; and a value of ΔCt 9.7 ± 1.4 for COLIA2. Claim 1 also recites the subject is defined as a patient with lesions at high risk for developing colorectal cancer with a ΔCt 9.6 ± 1.9 for TSPAN8; a value of ΔCt 9.6 ± 2 for COLIA2; a value of ΔCt 14.7 ± 1.3 for LGALS4, and a value of ΔCt 13.3 ± 1.2 for CEACAM6. Claims 2 and 8 recite accessing the risk to develop colorectal cancer with ΔCt 14.2 ± 1.1 for CEACAM6; a value of ΔCt 15.7 ± 1.3 LGALS4; a value of ΔCt 10.0 ± 1.2 for TSPAN8 and a value of ΔCt 9.7 ± 1.3 for COL1A2 to define a patient with a patient negative to colonoscopy but positive to the analysis for occult blood and a high risk for CRC or affected by CRC. Claims 1, 2, and 8, administer surgical intervention or anti-cancer therapeutics regardless of a particular risk status for a patient or subject (part d or e). Claim 18 is directed towards a method of identifying colorectal tumor cells by assessing the risk of colorectal cancer using ΔCt values for TSPN8, LGALS4, CEACAM6, and COL1A2 mRNA (b). The claim recites subject is defined as a patient with lesions at high risk of developing colorectal cancer or is affected by CRC when ΔCt 9.6 ± 1.9 for TSPAN8; a value of ΔCt 9.6 ± 2 for COL1A2; a value of ΔCt 14.7 ± 1.3 for LGALS4, and a value of ΔCt 13.3 ± 1.2 for CEACAM6 (d). Patients with lesions at high risk of developing CRC or affected by CRC are subjected to lesion removal via surgery (e). 


The amount of direction or guidance & presence or absence of working examples: 
	The values, as identified in the specification and as instantly claimed, appear to overlap. The guidance provided does not enable a skilled artisan to assess the risk of a subject to define the subject risk as both high and low risk with overlapping ΔCt values. 
	In claim 1, the artisan would be unable to distinguish low or high risk for developing colorectal cancer, as the ranges significantly overlap, as claimed.
Low Risk
Min
Max

High Risk
Min
Max
CEACAM6
12.4
14.8

CEACAM6
12.1
14.5
LGALS4
14.5
16.1

LGALS4
13.4
16
TSPAN8
8.5
11.3

TSPAN8
7.7
11.5
COL1A2
8.3
11.1

COL1A2
7.6
11.6


The claims currently recite the following ΔCt values: 
Gene
Instant claim 1 (low risk)
Instant claim 1  (high risk)
Instant claims 2 & 8
Instant claim 18
(high risk)
TSPAN8
9.9 ± 1.4
9.6 ± 1.9 
10.0 ± 1.2
9.6 ± 1.9 
LGALS4
15.3 ± 0.8
14.7 ± 1.3
15.7 ± 1.3
14.7 ± 1.3
COL1A2
9.7 ± 1.4
9.6 ± 2
9.7 ± 1.3
9.6 ± 2
CEACAM6
13.6 ± 1.2
13.3 ± 1.2
14.2 ± 1.1
13.3 ± 1.2


The specification asserts that the invention provides a diagnostic/prognostic method which “makes it possible to distinguish between patients not suffering from colorectal cancer or high-risk lesions …” or “patients who have low-risk lesions in the colon (that is to say lesions that will not develop into cancer)” (page 3, line 22-page 4, line 4). The specification states that “Expression levels of normalised mRNAs indicated as Delta CT (cutoff cycle) were calculated, which were, respectively, 11.3±1.7 for TSPAN8; 12.9±2 for LGALS4; 11.4±1.9 for COL1A2 and 12.3±1.9 for CEACAM6 in healthy subjects; 10.2±1.8 for TSPAN8; 14.4±1.8 for LGALS4; 10.2±2 for COL1A2 and 13.2±1.6 for CEACAM6 in patients affected by CRC or with high-risk lesions; 13.6 ± 1.2; for CEACAM6; 15.3 ± 0.8 for LGALS4; 9.9 ± 1.4 for TSPAN8; and Delta in patients with low-risk lesions, and 14.2 ± 1.1 for CEACAM6; 15.7 ±1.3 for LGALS4; 10.0 ±1.2 for TSPAN8 and 9.7 ± 1.3 for COL1A2 in patients negative to colonoscopy, but positive to the analysis for occult blood in the FIT (NFIT)” (page 27, line 20- page 28 line 3). In view of the specification, patients with low-risk lesions can be interpreted as patients not at risk of CRC as “that is to say lesions that will not develop into cancer” (page 3, line 22-page 4, line 4).
	The values, as identified in the specification and claimed in the instant application’s claims 1, 2, 8, and 18 appear to overlap. The guidance provided does not enable a skilled artisan to assess the risk of a subject to define the subject as low or high risk (instant claim 1), high risk or affected by CRC (instant claim 18), or high risk/affected by CRC and negative to colonoscopy but positive to occult blood (instant claim 2 and 8).

The state of the prior art and the predictability or unpredictability of the art: 
Solmi (WO 2016/185451 A1) teaches method for diagnosing colorectal cancer from a sample of human blood and extracting the mRNA, and carrying on a quantitative analysis of human genes TSPAN8, LGALS4, CEACAM6, and COL1A2 mRNA (claim 1). Solmi teaches that individuals affected by colorectal cancer have a ΔCt of ≤ 11.9±1 .7 for TSPAN8; a ΔCt of ≤ 11.8±2.28 for COL1A2; a ΔCt of ≥ 11.42±2.42 for LGALS4 and a ΔCt ≥ 10.9±1 .79 for CEACAM6 (claim 6). 

Gene
Instant claim 1 (low risk)
Instant claim 1 (high risk) 
Instant claims 2 & 8
Instant claim 18
(high risk)
WO2016/185451A1
Affected by CRC
TSPAN8
9.9 ± 1.4
9.6 ± 1.9 
10.0 ± 1.2
9.6 ± 1.9 
≤ 11.9±1 .7
LGALS4
15.3 ± 0.8
14.7 ± 1.3
15.7 ± 1.3
14.7 ± 1.3
≥  11.42±2.42
COL1A2
9.7 ± 1.4
9.6 ± 2
9.7 ± 1.3
9.6 ± 2
≤ 11.8±2.28

13.6 ± 1.2
13.3 ± 1.2
14.2 ± 1.1
13.3 ± 1.2
≥ 10.9±1 .79


	In addition to the overlapping ΔCt values of the instant application, the prior art does not provide guidance to enable a skilled artisan to assess the risk of a subject to define the subject as low risk (instant claim 1) or high risk (instant claim 1 and 18) or high risk/affected by CRC and negative to colonoscopy but positive to occult blood (instant claims 2 and 8). The prior art (WO2016/185451A1) teaches that the risk levels (of a subject to define the subject as low risk (instant claim 1), high risk (instant claim 1 and 18), or high risk/affected by CRC and negative to colonoscopy but positive to occult blood (instant claims 2 and 8)) would all be affected by CRC.
Accordingly, it is clear from the teachings of the art that the ΔCt values set forth in the instant application cannot be predictably expected indicate low risk of CRC.   


The level of skill in the art: 
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
	To practice the invention as claimed, the skilled artisan would have to guess as to the risk definition of a subject when assessing ΔCt values. For example, as claim 1 is currently recited, the ordinary artisan would not have a way to determine low or high risk. Based on the conflicting guidance as to assessing the risk of a subject with mRNA expression levels to define the patient, the skilled artisan would be unable to predictably determine how to make or use the invention as claimed. The art supports conflicting values indicating the unpredictability of using TSPAN8, LGALS4, CEACAM6, and COL1A2 mRNA to define low risk for developing CRC. 
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the conflicting ΔCt values for the CRC risks, and the prior art balanced against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method as claimed.
	


Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “accessing the risk that the patient of the analyzed sample has to develop cancer, wherein for a value of ΔCt 13.6 ± 1.2 for CEACAM6, a value of ΔCt 15.3 ± 0.8 for LGALS4; a value of ΔCt 9.9 ± 1.4 for TSPAN8; and a value of ΔCt 9.7 ± 1.4 for COLIA2 the subject analyzed is defined as a patient with lesions at low risk for developing colorectal cancer and for a value of ΔCt 9.6 ± 1.9 for TSPAN8; a value of ΔCt 9.6 ± 2 for COLIA2; a value of ΔCt 14.7 ± 1.3 for LGALS4, and a value of ΔCt 13.3 ± 1.2 for CEACAM6, the subject analysed is defined as a patient with lesions at high risk of developing colorectal cancer or affected by CRC”. However, the scope of the claim is unclear as to how ΔCt with overlapping ranges could identify either low or high risks of developing colorectal cancer or affected by CRC.

Claims 3 and 4 depend from claim 1, so they inherit the deficiencies of the claim.


Claim Rejections - 35 USC § 101
Claims 1-4, 8-10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to a method of treatment or a method of identifying colorectal tumor cells and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of treatment of patients at risk of developing colorectal cancer (CRC) by analyzing a blood sample, extracting RNA, analyzing mRNAs, quantifying at least one housekeeping gene, assessing the risk of a subject by ΔCts of the mRNAs, and administering medical treatment. However, the relationship between the ΔCts of the mRNAs and risk of colorectal cancer is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Claim 18 is also directed towards a natural correlation (law of nature) as the relationship between colorectal tumor cells and the ΔCts of mRNA with colorectal cancer risk is a natural correlation. Although claim 1 does not recite “evaluating” patients, “ongoing evaluation” (claim 1) is an abstract idea because “evaluation” is an example of mental processes (MPEP 2106.04(a)(2)(III)). Likewise, the “identification of subjects that are negative to colonoscopy but positive to the 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “subsequently administering the surgical intervention or anti-cancer therapeutics” (independent claims 1, 2, and 8) does not integrate the JEs into a practical application because the “administering” step is to be carried out regardless of the natural correlation between the mRNA gene delta Ct values and risk. The recitation of “subsequently administering” also indicates that the step is merely extra solution activity. Regarding claim 18, the claim does not actively recite “administering” patients with lesions to medical surgery. Therefore, the practitioner would not be required to administer treatment. As currently recited, claims 1, 2, 8, and 18 do not require the outcome of any particular risk.
In independent claims 1, 2, 8, and 18, quantifying the mRNA, quantitatively analyzing mRNAs, or extracting total RNA or mRNA are mere data gathering steps. Claims 3 and 9 require Real Time PCR for quantitative analysis, which is a mere data gathering step. Therefore, the judicial exceptions of the claims are not integrated into a practical application.
 
As the judicial exceptions of the claims are not integrated into a practical application, the claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In independent claims 1, 2, 8, and 18, quantifying the mRNA, quantitatively analyzing mRNAs, or extracting total RNA or mRNA are mere data gathering 
The step of “subsequently administering the surgical intervention or anti-cancer therapeutics” (independent claims 1, 2, and 8) do not amount to significantly more than the JEs because the “administering” step is to be carried out regardless of the natural correlation between the mRNA gene delta Ct values and risk. The recitation of “subsequently administering” also indicates that the step is merely extra solution activity. Regarding claim 18, the claim does not actively recite “administering” patients with lesions to medical surgery. Therefore, the practitioner would not be required to administer treatment. As currently recited, claims 1, 2, 8, and 18 do not require the outcome of any particular risk. 
Regarding claims 2 and 8, the claim is still directed towards a natural correlations between the ΔCt values and a natural (medical) condition—positive for occult blood and negative to colonoscopy. The “analysis of the occult blood in the faeces immunochemical test (FIT)” does not require FIT, rather it requires analyzing the results, an abstract idea. The use of FIT and colonoscopy tests for CRC is well-understood, routine, and conventional (Simon et al. (2016) Clin Intervals in Aging 11:pp 971, Table 1).
Regarding claims 3 and 9, the use of real time PCR for quantitative analysis is a mere data gathering step, and the use of PCR to amplify and detect DNA is well-understood, routine and conventional. MPEP 2106.05(d)(II).
Regarding claims 4 and 10, the use of PCR to amplify and detect DNA is well-understood, routine and conventional, and the specific primers were already known in the art for this purpose (Solmi, WO 2016/185451 A1: Table 2, Claim 4). 

Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as diagnosing, predicting, determining merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  Further, general steps of “treating” a particular disease or disorder without any particular therapy recited is taken as instructions to apply the natural law.   
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element 
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Solmi (WO 2016/185451 A1) in view of Barendse (Barendse et al. (2013) Surg Endosc 27: 3591-3592).

To the extent that there is any contradiction between the Enablement and the 103, if the specification is enabling, then so is this reference, and the claims may be unpatentable over the teachings of this reference. If the reference is not enabling, neither is the specification, which would also make the claims unpatentable. The examiner is not able to choose based on the limited evidence provided which is the more correct rejection, however either rejection would 

Regarding instant claim 1, Solmi teaches diagnosing or monitoring colorectal cancer from a sample of whole blood and/or blood fractions by extracting total RNA or mRNA from the sample, quantitative analyzing TSPAN8, LGALS4, CEACAM6, and COL1A2 (claim 1; page 4, lines 6-8). Solmi also teaches that the analysis comprises assessment of a human constitutive (housekeeping) gene to normalize the results (instant claim 1c, Solmi claim 5). 
Although claim 1 does not require any particular ΔCt values as recited, Solmi teaches that the values of ΔCt of ≤ 11.9±1 .7 (10.2-13.6) for TSPAN8; a ΔCt of ≤ 11.8±2.28 (9.52-14.08) for COL1A2; a ΔCt of ≥ 11.42±2.42 (9-13.83) for LGALS4 and a ΔCt ≥ 10.9±1 .79 (9.11-12.69) for CEACAM6 indicates the presence of colorectal cancer (Solmi, claim 6). Instant claim 1 recites that ΔCt values may fall within these ranges: ΔCt 9.6 ± 1.9 for TSPAN8; a value of ΔCt 9.6 ± 2 for COL1A2; a value of ΔCt 14.7 ± 1.3 for LGALS4, and a value of ΔCt 13.3 ± 1.2 for CEACAM6. As the claimed values fall within the ranges taught by Solmi, the intended recitation of the ΔCt values are met. Solmi also teaches that the invention can be used in association with a therapeutic method for monitoring disease progression and for screenings prior to therapeutic treatment of colorectal cancer (before medical treatment) (page 4, lines 6-8). Solmi also suggests monitoring individuals that have undergone systemic and/or surgical therapy against colorectal cancer (page 14, lines 1-2). As these individuals have undergone surgical therapy or systemic therapy for colorectal cancer, these patients would necessarily have been low or high risk. 

Barendse teaches that transanal endoscopic microsurgery (surgery) is used by colorectal surgeons to remove cancerous rectal lesions (Abstract; page 3591).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Solmi by the method of Barendse, to perform transanal endoscopic microsurgery on lesions, as Solmi suggests monitoring individuals that have undergone systemic and/or surgical therapy against colorectal cancer (page 14, lines 1-2).

Regarding instant claim 3, Solmi teaches using Real Time PCR for the analysis of carrying out the quantitative analysis of TSPAN8, LGALS4, CEACAM6, and COL1A2 (Solmi, claim 3). 

Regarding instant claim 4, Solmi teaches quantitative analysis by real time PCR using SEQ ID NO 1 and 2 for TSPAN8, SEQ ID 3 and 4 for COL1A2, SEQ ID 5 and 6 for LGALS4, and SEQ ID 7 and 8 for CEACAM6 (Table 2, Solmi Claim 4). 

Regarding claims 2 and 8, the ΔCt values do not further limit the claim as currently recited. The applicant is encouraged to amend the claim to actively require the ΔCt values. Solmi teaches diagnosing or monitoring colorectal cancer from a sample of whole blood and/or blood fractions by extracting total RNA or mRNA from the sample, quantitative analyzing TSPAN8, LGALS4, CEACAM6, and COL1A2 (claim 1; page 4, lines 6-8). Solmi also teaches that the analysis comprises assessment of a human constitutive (housekeeping) gene to normalize the 
However, Solmi does not expressly teach “subsequently administering surgical intervention or anti-cancer therapeutics”.
Barendse teaches that transanal endoscopic microsurgery (surgery) is used by colorectal surgeons to remove cancerous rectal lesions (Abstract; page 3591).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Solmi by the method of Barendse, to perform transanal endoscopic microsurgery on lesions, as Solmi suggests monitoring individuals that have undergone systemic and/or surgical therapy against colorectal cancer (page 14, lines 1-2).

Regarding claim 9, Solmi teaches using Real Time PCR for the analysis of carrying out the quantitative analysis of TSPAN8, LGALS4, CEACAM6, and COL1A2 (Solmi, claim 3). 

Regarding instant claim 10, Solmi teaches quantitative analysis by real time PCR using SEQ ID NO 1 and 2 for TSPAN8, SEQ ID 3 and 4 for COL1A2, SEQ ID 5 and 6 for LGALS4, and SEQ ID 7 and 8 for CEACAM6 (Table 2, Claim 4). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Solmi (WO 2016/185451 A1) in view of Barendse (Barendse et al. (2013) Surg Endo 27: 3591-3602) and in further view of Allard (Allard et al. (2004) Clin Canc Res 10: 6897-6904).

To the extent that there is any contradiction between the Enablement and the 103, if the specification is enabling, then so is this reference, and the claims may be unpatentable over the teachings of this reference. If the reference is not enabling, neither is the specification, which would also make the claims unpatentable. The examiner is not able to choose based on the limited evidence provided which is the more correct rejection, however either rejection would render the claims unpatentable. Therefore, the examiner has made a superficially inconsistent art and enablement rejection and places the burden on the Applicants to distinguish his or her specification from the prior art and to point out how the specification goes beyond and elaborates upon what is taught by the previously published reference. 

Regarding instant claim 18, Solmi teaches diagnosing or monitoring colorectal cancer from a sample of whole blood and/or blood fractions by extracting total RNA or mRNA from the sample and quantitative analysis of TSPAN8, LGALS4, CEACAM6, and COL1A2 (claim 1; page 4, lines 6-8). Solmi also teaches that the analysis comprises assessment of a human constitutive (housekeeping) gene to normalize the results (instant claim 18c, Solmi claim 5). Solmi teaches that the values of ΔCt of ≤ 11.9±1 .7 for TSPAN8; a ΔCt of ≤ 11.8±2.28 for COL1A2; a ΔCt of ≥ 11.42±2.42 for LGALS4 and a ΔCt ≥ 10.9±1 .79 for CEACAM6 indicates the presence of colorectal cancer (claim 6). Instant claim 18 recites ΔCt values that fall within these ranges: ΔCt 9.6 ± 1.9 for TSPAN8; a value of ΔCt 9.6 ± 2 for COL1A2; a value of ΔCt 
However, Solmi does not expressly teach subjecting a patient to medical surgery for removing lesions.
Barendse teaches that transanal endoscopic microsurgery (surgery) is used by colorectal surgeons to remove cancerous rectal lesions (Abstract; page 3591).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Solmi by the method of Barendse, to perform transanal endoscopic microsurgery on lesions of CRC patients, as Solmi suggests monitoring individuals that have undergone systemic and/or surgical therapy against colorectal cancer (page 14, lines 1-2).
However, Solmi in view of Barendse does not expressly teach ΔCt values of the mRNAs may be used to identify colorectal tumor cells. 
Allard teaches that circulating tumor cells (CTCs) tumor cells are “extremely rare in healthy subjects and patients with nonmalignant diseases but present in various metastatic carcinomas”, including colorectal cancer (page 6897, first paragraph). Allard also teaches that CTCs are found in the blood of 30% of CRC patients (Table 2; Figure 5; Abstract). 
Absent secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filing date to identify colorectal tumor cells from a blood sample because Solmi in view of Barendse teaches that CRC can be detected by using the ΔCt values when analyzing the total RNA/mRNA and housekeeping gene(s) from whole blood, and Allard .

Response to Arguments
Applicant's arguments filed 8/02/2021 have been fully considered but they are not persuasive. 

Objection to the Title
	As the applicant has amended the title, the objection to the title is withdrawn.

Rejection under 35 U.S.C. 112: Enablement Requirement
Applicant's arguments filed 08/02/2021 on pages 8-9 have been fully considered but they are not persuasive. The remarks recite coincident intervals for US 10,900,085, which brings in new considerations not present in the specification. The remarks also assert that the median values are distinct. However, the remark also indicates that the expression intervals coincide. Therefore, it is unclear what conclusions to draw from this conflict. Per MPEP 2164.06(c), “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important 


Rejection under 35 U.S.C. 112(b): Indefiniteness
	The 112(b) rejection of claims 5-7 is withdrawn as the claims have been cancelled. Although the applicant has addressed 112(b) arguments set forth in the previous action, new issues have been introduced by applicant’s amendment and therefore claims 1, 3, and 4 are rejected under 112(b) as set forth above.

Rejection under 35 U.S.C. 112(d)
	The 112(d) rejection of claims 2 and 8 has been withdrawn, as the applicant has amended the claims into independent format.

Rejection under 35 U.S.C. 101
Amended claims 1-4, 8-10, and 18 remain rejected under 35 U.S.C. 101.  Although the response argues that applicant has amended the claims to specify the treatment is either surgical intervention or administration of an anti-cancer therapeutic, this amendment does not integrate treatment as currently recited. First, independent claims 1, 2, and 8 recite “subsequently administering surgical intervention or anti-cancer therapeutics”, but the claims do not integrate the JEs into a practical application because the “administering” step is to be carried out regardless of the natural correlation between the mRNA gene delta Ct values and risk. The recitation of “subsequently administering” also indicates that the step is merely extra solution 
 

Rejection under 35 U.S.C. 103
	The arguments directed towards claim 5 are moot, as the applicant has cancelled the claim. The remarks also state that the “prior art does not teach or suggest LGALS4 deltaCt values” for low risk and high risk or affected (remarks, page 11). As the claims are currently recited, ΔCt values are not required by the claim, and the claims do not require a specific risk value. For example, amended claim 1 requires risk be assessed (part d) and administering a treatment (part e), but it does not require specific delta Ct values.  Although the claim recites delta Ct values, these values do not further limit the claim because the claim does not require detection of these particular values.


Double Patenting Rejection
The double patenting rejection of claims 1-7, 9-10, and 18 is withdrawn. The applicant has cancelled claims 5-7. The terminal disclaimer filed (08/02/2021) has been approved.

Conclusion
Claims 1-4, 8-10, and 18 are rejected.
Claim 4 and 10 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL W NIELSEN/            Examiner, Art Unit 1634                                                                                                                                                                                            

                                                                                                                                                                                           /JEHANNE S SITTON/Primary Examiner, Art Unit 1634